Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00673-CV

                                 IN RE John P. CLEMENT IV, M.D.
                              and South Texas Radiology Imaging Centers

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 12, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relators filed this petition for writ of mandamus on September 25, 2014. The real party in

interest filed a response to the petition on October 10, pursuant to this court’s order of September

26, 2014.

           Relators have advised that the issues raised by the mandamus proceeding have become

moot, and the parties have agreed the mandamus petition should be dismissed. Accordingly, this

original mandamus proceeding is dismissed as moot. The temporary stay previously ordered by

this court is lifted.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-11620, styled In re Walton Albert Rutledge, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.